Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/22 has been hereby entered.
 

2.  Claims  1, 3,7,9,11,14,15,20,24, 27, 36, 43,51,54,58,68,70, 71,76,77,78,85-88 are pending. 


3. Claims  78 stand  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1, 3,7,9,11,14,15,20,24, 27, 36, 43,51,54,58,68,70, 71,76,77,85-88  read on  a composition comprising cells that are activated and expanded ex vivo and comprising at least 108 antigen-specific CD8+ T cells are under consideration in the instant application

4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5. Claim(s) 1, 3,7,9,11,14,15,20,24, 27, 36, 43,51,54,58,68,70, 71,76,77, 85-88 stand   rejected under  35 U.S.C. 103 as obvious over US Patent Application 20210253707 or US Patent 9688982 or US Patent 9790467 or US Patent Application 20210170002 for the same reasons set forth in the previous Office Action mailed on 10/20/21.

Applicant’s arguments filed on 03/14/22 have been fully considered but have not been found convincing.

Applicant asserts that: (i) none of the prior art references teaches of suggests a cell composition comprising T cells that are activated and expanded ex vivo as recited in the instant claims;(ii) US Patent 982 is mistakenly applied since it doers not have any paragraphs. (iii) Declaration by  Dr. Oelke demonstrate the phenotype of the cell composition according to the instant application.

As initial matter, it is noted that it has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Moreover, the instant claims are drawn to a composition, i.e. an isolated CD8+ T tumor antigen specific cells, not a method of obtaining activated or expanding T cells  and the patentability of the product does not depend on its method of production in the absence of structural/functional differences. In re Thrope,227 USPQ 964,966 (Fed. Cir. 1985). See MPEP 2113.

With regards to the Declaration by Dr. Oelke.

It is noted that the instant claims do not recite any specific phenotype of the claimed cell composition, but rather broadly claimed CD8+ T cells specific for tumor-associated peptide antigens.  Nowhere said declaration provide any evidences or data that the claimed tumor antigen-specific CD8+ T are functionally/structurally different from the recited in prior art tumor antigen-specific CD8+ T 


 As has been stated previously, US Patent Application ‘ 707 teaches  a composition comprising tumor antigen-specific CD8 T cells that has been activated and expanded ex vivo suitable for adoptive immunotherapy. US Patent Application ‘ 707 teaches that said tumor antigen can be not oncoviral  proteins( see entire document, paragraphs 0004, 0030, 0106, 0128).


US Patent ‘982 teaches  a composition comprising tumor antigen-specific CD8 T cells that has been activated and expanded ex vivo suitable for adoptive immunotherapy. US Patent ‘ 982 teaches that said tumor antigen can be not oncoviral  proteins( see entire document, paragraphs 0005, 114, 257 ).

With regards to Applicant’s  statement that  “US Patent 982 is mistakenly applied since it does not have any paragraphs”. It is noted that the reference paragraphs  corresponds to column 7, lines 35-40, column 51, line 30-65 and column 37, lines 20-50 on the image  of said patent.


US Patent 467 teaches  a composition comprising tumor antigen-specific CD8 T cells that has been activated and expanded ex vivo suitable for adoptive immunotherapy. US Patent ‘467 teaches that said tumor antigen can be not oncoviral  proteins( see entire document, paragraphs 23,24,27,50 in particular).

US Patent Application ‘ 002 teaches  a composition comprising tumor antigen-specific CD8 T cells that has been activated and expanded ex vivo suitable for adoptive immunotherapy. US Patent Application ‘ 002 teaches that said tumor antigen can be not oncoviral  proteins( see entire document, paragraphs 003,0032, 0045, 0050 in particular).


Though US Patent Application 20210253707 or US Patent 968982 or US Patent 9790467 or US Patent Application 20210170002 does not explicitly recited the claimed  dosage of at least 107  CD8+ T cells, said  dosing regimens were obvious at the time the invention was made, given that it was well known and practice before the effective filing date of the claimed invention as evidenced by the teachings of the prior art. 

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

Claims 9, 11, 20,  71,76, are included because the claimed structural limitation would be an obvious  properties of the recited isolated antigen-specific CD8+ T cells, because the claimed and recited antigen-specific CD8+ T are the same. Since the office does not have a laboratory to test the reference antigen-specific CD8+ T it is applicant’s burden to show that the reference antigen-specific CD8+ T cells do not have the same structural features as recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  


Claims  43, 51, 58, 59, 62-68, 70, are included because the instant claims are drawn to a product (antigen-specific CD8+ T)  and the patentability of the product does not depend on its method of production in the absence of evidence of structural/functional difference. In re Thrope,227 USPQ 964,966 (Fed. Cir. 1985). See MPEP 2113.

Claims 85- 88 are included because it would be conventional and within the skill of the art to : (i) identify an optimal pharmaceutical composition and optimal amount of cells per ml. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

  It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to [ 1 ].


7. The claims 1, 3,7,9,11,14,15,20,24, 27, 36, 43,51,54,58,68,70, 71,76,77,,85-88 are provisionally rejected on the grounds of nonstatutory double patenting of the claims 1,4, 7,9,11,15,16,18,20,23,24,26,27,33,39,42,47,53 and 55 of copending  Application No.16/678,366. Although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1,4,7,9,11,15,16,18,20,23,24,26,27,33,39,42,47,53 and 55 of copending Application No.16/678,366 recited an isolated cell composition comprising at least 106 CD8+ antigen-specific T cells. 

This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

It is noted that Applicant requested to hold that provisional double patenting rejection in abeyance until allowable subject matter is identified.
 

8. No claim is allowed.


9. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644